

114 HR 5552 IH: Accounting for Consumer Credit and Encouraging State Solutions Act of 2016
U.S. House of Representatives
2016-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5552IN THE HOUSE OF REPRESENTATIVESJune 21, 2016Mr. Tipton introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Consumer Financial Protection Act of 2010 to establish an exemption from a rule or
			 regulation to regulate payday loans, vehicle title loans, or other similar
			 loans for certain States and Indian tribes, and for other purposes.
	
 1.Short titleThis Act may be cited as the Accounting for Consumer Credit and Encouraging State Solutions Act of 2016 or the ACCESS Act of 2016. 2.State and tribal payday loan regulation 5-year exemptionSection 1022 of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5512) is amended by adding at the end the following:
			
				(e)State and tribal payday loan regulation 5-Year exemption
 (1)In generalWith respect to a final rule or regulation issued by the Bureau of Consumer Financial Protection to regulate payday loans, vehicle title loans, or other similar loans, if a State or a federally recognized Indian tribe requests, in writing, for the Bureau to provide the State or tribe with a waiver from such rule or regulation, the Bureau shall grant a 5-year waiver to such State or tribe, during which such rule or regulation shall not apply within such State or land held in trust for the benefit of such federally recognized Indian tribe.
 (2)Extension of waiverA State or a federally recognized Indian tribe receiving a waiver under paragraph (1) shall have the right to an unlimited number of 5-year extensions of such waiver, which shall be granted upon the request, in writing, for such waiver by the State or tribe..
		